Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-5, 9, 10, 12-14, and 16-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Specifically, representative Claim 1 recites:
A system for determining a metric of a cloud atmosphere, the system comprising: 
a light projector that projects a pulse of light into a cloud atmosphere; 
a light sensor that detects a portion of the projected pulse of light backscattered by the cloud atmosphere; 
a peak detector that determines a peak amplitude of the detected portion; 
a sub-peak threshold generator that generates, based on the peak amplitude of the detected portion, first and second sub-peak thresholds that are predetermined fractions of the peak amplitude determined by the peak detector, the first sub-peak threshold having a greater amplitude than the second sub-peak threshold; 
a timer that determines a time difference between a first post-peak reference time and a second post-peak reference time, the first post-peak reference time corresponding to a time at which the amplitude of the detected portion equals or crosses the first sub-peak threshold, and the second post-peak reference time corresponding to a time at which the amplitude of the detected portion equals or crosses the second sub-peak threshold; 
one or more processors; and 
computer-readable memory encoded with instructions that, when executed by the one or more processors, cause the system to: 
calculate, based on the peak amplitude of the detected portion, a backscatter coefficient; calculate, based on the time difference between the first and second post-peak reference times, an optical extinction coefficient; and calculate, based on the calculated backscatter and optical extinction coefficients, the metric of the cloud atmosphere.
The claim limitations in the abstract idea have been highlighted in bold above; the remaining limitations are “additional elements”.
Under the Step 1 of the eligibility analysis, we determine whether the claims are to a statutory category by considering whether the claimed subject matter falls within the four statutory categories of patentable subject matter identified by 35 U.S.C. 101: Process, machine, manufacture, or composition of matter.  The above claim is considered to be in a statutory category (process). 
Under the Step 2A, Prong One, we consider whether the claim recites a judicial exception (abstract idea).  In the above claim, the highlighted portion constitutes an abstract idea because, under a broadest reasonable interpretation, it recites limitations that fall into/recite an abstract idea exceptions.  Specifically, under the 2019 Revised Patent Subject matter Eligibility Guidance, it falls into the grouping of subject matter when recited as such in a claim limitation, that covers mathematical concepts (mathematical relationships, mathematical formulas or equations, mathematical calculations).  
Similar limitations comprise the abstract ideas of Claims 13 and 18.  
Next, under the Step 2A, Prong Two, we consider whether the claim that recites a judicial exception is integrated into a practical application. 
In this step, we evaluate whether the claim recites additional elements that integrate the exception into a practical application of that exception. 
The above claims comprise the following additional elements:
In Claim 1: a light projector configured to project a pulse of light into a cloud atmosphere; a light sensor configured to detect a portion of the projected pulse of light backscattered by the cloud atmosphere; a peak detector configured to determine a peak amplitude of the detected portion; a sub-peak threshold generator that generates, based on the peak amplitude of the detected portion, first and second sub-peak thresholds that are predetermined fractions of the peak amplitude determined by the peak detector, the first sub-peak threshold having a greater amplitude than the second sub-peak threshold; a timer configured to determine a time difference between a first post-peak reference time and a second post-peak reference time; one or more processors; and computer-readable memory encoded with instructions;
In Claim 12: similar as above in Claim 1;
In Claim 18: a light sensor having a detection surface aligned with the laser projector so as to detect a portion of the projected pulse of light backscattered by the cloud atmosphere, the light sensor further configured to generate, at an output port of the light sensor, a detection signal indicative of the detected portion; a logarithm amplifier having an input port electrically coupled to the output port of the detector; a peak detector having an input port electrically coupled to the output port of the logarithm amplifier, the peak detector configured to generate, at an output port of the peak detector, a peak signal; a sub-peak threshold generator that generates first and second sub-peak thresholds that are predetermined fractions of the peak amplitude determined by the peak detector; a timer configured to determine a time difference between a first post-peak reference time and a second post-peak reference time; and a cloud metric calculator.
With regards to Claim 1, the additional element in the preamble of “A system for determining a metric of a cloud atmosphere” is not qualified for a meaningful limitation because it is only generally links the use of the judicial exception to a particular technological environment or field of use.  Using a light projector and a light sensor represent a mere data gathering step and only adds an insignificant extra-solution activity to the judicial exception.  A peak detector, a sub-peak threshold generator, a timer, and processor with computer readable memory (generic processor) are generally recited and are not qualified as particular machines and represent insignificant extra-solution activity. “All uses of the recited judicial exception require such data gathering or data output” (MPEP 2106.05(g)).
Similar limitations that are recited in Claim 13 are also generically recited and represent extra-solution activity to the judicial exception. Additional elements of Claim 18 further include a logarithmic amplifier that generates a logarithmic signal and a cloud metric calculator are generally recited and are not qualified as particular machines.
In conclusion, the above additional elements, considered individually and in combination with the other claim elements do not reflect an improvement to other technology or technical field, and, therefore, do not integrate the judicial exception into a practical application.  Therefore, the claims are directed to a judicial exception and require further analysis under the Step 2B.  
However, the above claims, do not include additional elements that are sufficient to amount to significantly more than the judicial exception because they are generically recited and are well-understood/conventional in a relevant art as evidenced by the prior art of record (Step 2B analysis). 
The claims, therefore, are not patent eligible.  
With regards to the dependent claims, Claims 2-5, 9, 10, 12, 14, and 16-17 provide additional features/steps which are part of an expanded algorithm, so these limitations should be considered part of an expanded abstract idea of the independent claims (Step 2A, Prong One), recite no additional elements reflecting a practical application (Step 2A, Prong Two), and fail a “significantly more” test under the step 2B for the same reasons as discussed with regards to the independent claims. 
The above dependent claims are, therefore, also ineligible.
Examiner Note:
With regards to Claim 20, the claim recites additional elements that are meaningful and indicate a practical application. The claim is patent-eligible.

Examiner Note with regards to Prior Art of Record
In regards to Claims 1, 13, and 18, the claims differ from the closest prior art, Anderson, Muirhead, and Hazel, either singularly or in combination, because they fail to anticipate or render obvious a sub-peak threshold generator that generates, based on the peak amplitude of the detected portion, first and second sub-peak thresholds that are predetermined fractions of the peak amplitude determined by the peak detector, the first sub- peak threshold having a greater amplitude than the second sub-peak threshold; a timer that determines a time difference between a first post-peak reference time and a second post-peak reference time, the first post-peak reference time corresponding to a time at which the amplitude of the detected portion equals or crosses the first sub-peak threshold, and the second post-peak reference time corresponding to a time at which the amplitude of the detected portion equals or crosses the second sub-peak threshold, and calculating, based on the time difference between the first and second post-peak reference times, an optical extinction coefficient, in combination with all other limitations in the claim as claimed and defined by applicant.  

Allowable Subject Matter
Claim 20 is allowable.
Claim 20 is objected to as being dependent upon a rejected base claim 18 that found ineligible, but would be allowable if rewritten in independent form including all of the limitations of the base claim 18.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Response to Arguments
35 USC § 101
Applicant's arguments filed 11/11/2022 have been fully considered but they are not persuasive. 
The Applicant argues (p.2): The NFOA rejected claims 1-5, 9-10, 12-14, 16-18 and 20 under 35 U.S.C. @ 101 as allegedly being directed to a judicial exception without a practical application and/or providing significantly more.
The Examiner brings the Applicant’s attention to the fact that dependent Claim 20 was/is not rejected as found eligible (NFOA, 8/12/2022, p.7). Corresponding correction was made to the Index of Claims/Office Action Summary.

The Applicant argues (p.3): The NFOA then alleged that the additional elements recited in independent claim 1 - "light projector", "light sensor", "peak detector", "sub-peak threshold generator", and "timer" - represent insignificant extra-solution activity, and therefore do not integrate the judicial exception into a practical application. (NFOA, page 6). This allegation is untenable. 
… it will be instructive to step through the recited limitations of independent claim 1 so as to understand why these additional limitations represent anything but insignificant extra-solution activity. The preamble of independent claim 1 recites the utility of the system - "for determining a metric of a cloud atmosphere." Such metrics are important data that a pilot of an aircraft can use for real-time assessment of cloud conditions, through which an aircraft is flying.
While the specification discusses the argued pilot activity, the Examiner notes that the claim does not recite “an aircraft is flying” feature, even in the preamble. The listed sources of necessary data needed for all uses of the judicial exception are recited in generality and are not meaningful as discussed in the rejection. 

The Applicant argues (p.5): Applicant contends that the abstract idea (i.e., the mathematical computations, as recited in Applicant's claims) together with these five interconnected limitations, detailed above, represent an improvement to the cloud metric measurement technology.
The Examiner submits that the entire improvement is in the abstract idea of “determining a metric of a could atmosphere” (Specification [0006]). The references of record (Anderson, for example) discuss all “five interconnected limitations” previously used in analyzing atmospheric conditions.

The Applicant argues (p.6) : Such metrics can be communicated to the pilot in real time, thereby informing the pilot of the cloud conditions. The pilot can use such metrics to change navigational course, so as to find better cloud conditions or to egress the cloud altogether. Because Applicant's claims recite a system that provides a specific improvement over prior systems, subject-matter eligibility inheres. The judicial exception is used in conjunction with a particular machine that is integral to the claims.
As indicated above, no features related to aircraft (“The pilot can use such metrics to change navigational course”) are recited and improvement, except for the abstract idea improvement, is demonstrated. No particular machine is recited either as discussed previously (NFOA, 8/12/2022).

The Applicant argues (p.6): The claims are analogous to claim 1 of example 40 of the USPTO's eligibility guidance … Independent claim 1 of the present application, as a whole, is also directed to a particular improvement - reducing size, weight, cost, and power consumption.
The Examiner disagrees with such similarity and responded to a similar argument previously ((NFOA, 8/12/2022). 

The Applicant argues (p.7-8): The NFOA breezily stated that none of Applicant's claims include additional elements that are sufficient to amount to significantly more than the judicial exception (Step 2B of the eligibility analysis) because the claims allegedly are generically recited and are well- understood/conventional in a relevant art as evidenced by the prior art of record. (NFOA, page 7). Soon thereafter, the NFOA acknowledged that "Claims 1, 13 and 18 ... differ from the closest prior art, Anderson, Muirhead, and Hazel, either singularly or in combination because they fail to anticipate or render obvious a sub-peak threshold generator, a timer," and the related limitations pertaining thereto. (NFOA pages 7-8). 
It seems untenable to simultaneously maintain both … 
the NFOA's admission of non-obviousness and novelty evidence that the additional elements must not be "generally recited," for otherwise, surely the Examiner would have found prior art that renders the claims anticipated or as being obvious. 
The Examiner respectfully disagrees with the “significantly more” argument.
The Examiner’s statement of allowability was not based on additional elements but rather on the claimed abstract idea algorithm (NFOA, p.8). Claims of such improvements in abstract idea could still be patent ineligible, without significantly more. For example, the mathematical formula in Flook, the laws of nature in Mayo, and the isolated DNA in Myriad were all novel, but nonetheless were considered by the Supreme Court to be judicial exceptions because they were “‘basic tools of scientific and technological work’ that lie beyond the domain of patent protection.” See Flook, 437 U.S. at 591‐92 (1978); and Myriad Genetics, 133 S. Ct. at 2116, quoting Mayo Collaborative Svcs. v. Prometheus Labs., 566 U.S. __, 132 S. Ct. 1289, 1293 (2012). 
As stated in the CLS Bank Int'l v. Alice Corp. Pty. Ltd.--RADER opinion:
“The eligibility inquiry is not an inquiry into obviousness, novelty, enablement, or any other patent law concept. Each section plays a different role and no one section is more important than any other. Section 112 of Title 35 protects the [*1303] public by ensuring that patents fully disclose, enable, and particularly claim the invention. Sections 102 and 103 ensure that the public is free to use what was previously known and the obvious variants thereof. The Section 101 eligibility inquiry determines whether a claim is limited meaningfully to permissible subject matter, as distinct from the validity requirements of the other sections”.
Novelty is a question of patentability under 35 USC § 102 and § 103; novelty is not a factor in the patent subject matter eligibility under 35 USC § 101. Synopsys v Mentor Graphics recently held that a claim for a new abstract idea is still an abstract idea and that the search for a 101 inventive concept is thus distinct from demonstrating 102 novelty (SYNOPSYS, INC. v. 2 MENTOR GRAPHICS CORPORATION (CAFC Decided October 17, 2016): see page 24).


Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Toshio Kawasaki (US 20130142239) discloses a peak detector detecting first and second thresholds with corresponding timing.
Roland R. Rick et al. (US 20030081662) discloses first and second thresholds of different magnitudes applied to peak detection. 
Brian Corbett et al. (GB 2075300) discloses measuring the transit time interval taken for the leading edge of the derived pulse to rise from a first, lower, threshold to the second, higher, threshold. 

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER SATANOVSKY whose telephone number is (571)270-5819.  The examiner can normally be reached on M-F: 9 am-5 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alessandro Amari can be reached on (571) 272-2306.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALEXANDER SATANOVSKY/
Primary Examiner, Art Unit 2863